FIFTH DIVISION
                                MCFADDEN, P. J.,
                              RAY and RICKMAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       July 24, 2018




In the Court of Appeals of Georgia
 A18A1221. IN THE INTEREST OF S. M.

      RICKMAN, Judge.

      The district attorney for the Augusta Judicial Circuit filed a delinquency

petition in the Juvenile Court of Richmond County, alleging that S. M. was

delinquent for committing the act of theft by taking, a misdemeanor, in that S. M took

a cell phone with a value of $1,500 or less from its owner with the intention of

depriving the owner of the property. After initially denying the allegations, S. M.,

who was represented by counsel, formally admitted the allegations and agreed to an

informal adjustment of the matter that included restitution to the victim for the lost

phone. Thereafter, the court held a hearing on the amount of restitution, during which

the State presented evidence on that topic. At the conclusion of the hearing, the court

determined that restitution should be set at $750. The court entered an order for the
informal adjustment, including restitution in that amount, and S. M. appealed from

that order, challenging, for various reasons, only the amount of the restitution

ordered. The State, however, argues that the appeal should be dismissed. We agree.

      An informal adjustment is a “disposition of a case other than by formal

adjudication and disposition.” OCGA § 15-11-2 (39).1 Generally, an informal

adjustment holds all charges in abeyance pending completion of certain conditions

in a certain period of time; upon successful completion all charges will be dismissed.

See In Interest of M. T., 223 Ga. App. 615, 616 (478 SE2d 428) (1996). Here, the

court’s order provides for S. M.’s informal adjustment for a period of 90 days. The

order further provides that

      This order will not expire until such time as all conditions are met. Any
      violations of the conditions herein will result in the matter being set on
      the Court’s calendar for a final disposition.


Thus, the order on appeal did not render a final judgment of adjudication and

disposition. See In Interest of J. S. A., _ Ga. App. _ (Case No. A18A0328, decided

June 20, 2018); In the Interest of M. T., 223 Ga. App. at 616. Because “the order


      1
        In order to proceed with an informal adjustment the child and his or her
parent, guardian, or legal custodian must consent to the adjustment with knowledge
that consent is not obligatory. See OCGA § 15-11-515 (a) (3).

                                          2
appealed from is not the final judgment to be entered in the case by any court in

Georgia, this appeal is premature, and the case must be dismissed without prejudice.

[S. M.] is expressly granted permission to file a direct appeal from any subsequent

final judgment.” In Interest of M. T., 223 Ga. App. at 616.

      Appeal dismissed. McFadden, P. J., and Ray, J., concur.




                                          3